            Case 1:19-cv-00605-APM Document 1 Filed 03/05/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CENTER FOR IMMIGRATION              )
STUDIES,                            )
1629 K Street, NW, Suite 600,       )
Washington, DC 20006,               )                 Civil Action No.
                                    )
                   Plaintiff,       )
                                    )
v.                                  )
                                    )
U.S. IMMIGRATION AND                )
CUSTOMS ENFORCEMENT,                )
      th
500 12 Street, SW,                  )
Washington, DC 20536                )
                                    )
                   Defendant.       )
____________________________________)


                                          COMPLAINT

       Plaintiff Center for Immigration Studies (“CIS” or “Center”) brings this action against

U.S. Immigration and Customs Enforcement (“ICE”) to compel compliance with the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552. Plaintiff alleges the following grounds:

                                JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                            PARTIES

       3.       Plaintiff CIS (“Plaintiff”) is a non-profit, research and educational foundation

organized under the laws of the District of Columbia and having its principal place of business at
            Case 1:19-cv-00605-APM Document 1 Filed 03/05/19 Page 2 of 5



1629 K Street, NW, Suite 600, Washington, D.C. Plaintiff seeks to educate immigration

policymakers, the academic community, news media, and concerned citizens with reliable

information about the social, economic, environmental, security, and fiscal consequences of legal

and illegal immigration into the United States. In furtherance of its public interest mission,

Plaintiff regularly requests access to the public records of federal agencies, entities, and offices,

and disseminates its findings to the public.

       4.      Defendant ICE is an agency of the U.S. Government and is headquartered at 500

12th Street, SW, Washington, DC. ICE is a component of the U.S. Department of Homeland

Security (“DHS”). ICE has possession, custody, and control of certain public records to which

Plaintiff seeks access.

                                    STATEMENT OF FACTS

       5.      On December 27, 2018, Plaintiff submitted a FOIA request to ICE by email

seeking the following records:

        Please provide the following information for all removal cases in the fiscal years 2014,
2015, 2016, 2017 and 2018. Each record should correspond to an individual removal and each
individual removal should have a unique identifying number in the spreadsheet. Please provide
the information in the form of an Excel spreadsheet, electronically (not pdf). The format should
roughly match the example provided.

       Information Requested:
       ●      Location of Arrest (AOR or Field Office). If code is given, please provide a key
              to the codes
       ●      Latest Arrest Apprehension Date
       ●      Country of Citizenship
       ●      Date of Entry
       ●      Place of Entry
       ●      Entry Status
       ●      Most Serious Criminal Conviction
       ●      Most Serious Criminal Conviction Date
       ●      Most Serious Criminal Conviction Code (pls provide key to the codes)
       ●      Date of Departure
       ●      Gender
       ●      Case Status

                                                  2
            Case 1:19-cv-00605-APM Document 1 Filed 03/05/19 Page 3 of 5



       ●       Year of Birth
       ●       LPR Yes/No
       ●       Threat Level (with key or definition)
       ●       Aggravated Felon? Y/N
       ●       Processing Disposition Code (with key/definition)
       ●       Case Category
       ●       Removal Program Code (with key/definition)
       ●       Removal Program
       ●       Latest Arrest Program Code (with key/definition)
       ●       Latest Arrest Program
       ●       Final Order Date
       ●       Prior Removal? Y/N
       ●       Prior Removal Date
       ●       Final Charge Code (with key/definition)
       ●       Final Charge Section
       ●       Most Recent Prior Departure Date


       6.      Plaintiff received an acknowledgment letter from Defendant on January 31, 2019

confirming receipt of Plaintiff’s FOIA request and assigning the request the reference number

2019-ICFO-26731.

       7.      Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), Defendant was required to determine

whether to comply with Plaintiff’s FOIA request within twenty (20) working days after receipt of

that request and to notify Plaintiff immediately of its determination, the reasons therefore, and

the right to appeal any adverse determination. Accordingly, Defendant’s determination of

Plaintiff’s FOIA request was due by February 25, 2019 at the latest.

       8.      As of the date of this Complaint, ICE has failed to: (i) determine whether to

comply with Plaintiff’s FOIA request; (ii) notify Plaintiff of any such determination or the

reasons for such determination for the FOIA request; (iii) advise Plaintiff of the right to appeal

any adverse determination of the FOIA request; or (iv) produce the requested records or

otherwise demonstrate that the requested records are exempt from production.




                                                 3
               Case 1:19-cv-00605-APM Document 1 Filed 03/05/19 Page 4 of 5



          9.      Because Defendant has failed to comply with the time limit set forth in 5 U.S.C. §

552(a)(6)(A) with respect to the FOIA request, Plaintiff is deemed to have exhausted any and all

administrative remedies with respect to that request, pursuant to 5 U.S.C. § 552(a)(6)(C).



                                               COUNT 1
                                 (Violation of FOIA, 5 U.S.C. § 552)

          10.     Plaintiff re-alleges paragraphs 1 through 9 as if fully stated herein.

          11.     Defendant is unlawfully withholding public records requested by Plaintiff

pursuant to 5 U.S.C. § 552.

          12.     Plaintiff is being irreparably harmed by reason of Defendant’s unlawful

withholding of the requested public records, and Plaintiff will continue to be irreparably harmed

unless Defendant is compelled to conform its conduct to the requirements of the law.

          WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

conduct a search for any and all records responsive to Plaintiff’s FOIA request and demonstrate

that it employed search methods reasonably likely to lead to the discovery of records responsive

to Plaintiff’s FOIA request; (2) order Defendants to produce, by a date certain, any and all non-

exempt records responsive to Plaintiff’s FOIA request and a Vaughn index of any responsive

records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold

any and all non-exempt records responsive to Plaintiff’s FOIA request; (4) grant Plaintiff an

award of attorneys’ fees and other litigation costs reasonably incurred in this action pursuant to

5 U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and

proper.




                                                    4
        Case 1:19-cv-00605-APM Document 1 Filed 03/05/19 Page 5 of 5




Dated: March 5, 2019                     Respectfully submitted,



                                         /S/ Julie B. Axelrod
                                         D.C. Bar No. 1001557
                                         Center for Immigration Studies
                                         1629 K Street, NW, Suite 600
                                         Washington DC, 20006
                                         Telephone: 202-466-8185
                                         FAX (202) 466-8076
                                         Email: jba@cis.org




                                     5
